Citation Nr: 1440895	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-20 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, including as due to exposure to herbicides.

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1968 to December 1970, with subsequent Reserves service.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco Texas.

The Board remanded the case in February 2014 for additional development.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that this is a VBMS paperless claims file.  There is also a Virtual VA paperless claims file associated with the Veteran's claim.


FINDINGS OF FACT

1.  Symptoms of hypertension were not chronic in service or continuous since service separation.

2.  Hypertension did not become manifest to a degree of 10 percent within one year from the date of separation from service.

3.  Currently diagnosed hypertension is not related to service.

4.  Bilateral hearing loss is etiologically related to service.

5.  Tinnitus is etiologically related to service.




CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  Resolving reasonable doubt in favor of the Veteran, hearing loss is related to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2013).

3.  Resolving reasonable doubt in favor of the Veteran, tinnitus is related to service.  38 U.S.C.A. §§ 101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in October 2008.  This letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the appellant has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements.  

The Veteran underwent VA audiology examinations in April 2009 and April 2014.  He was provided April 2009 and April 2013 VA examinations to assist in determining the nature and etiology of his hypertension.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c)(4). 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension and sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Hypertension and sensorineural hearing loss are chronic diseases listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).   

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Hypertension

The Veteran contends that his currently diagnosed hypertension is a result of his active duty service, specifically, his exposure to Agent Orange in the Republic of Vietnam.  The Board remanded the claim in February 2014 to obtain an addendum opinion as to whether his service-connected diabetes mellitus type II may have caused or contributed to hypertension.  

The Board finds that the Veteran did not have chronic symptoms of hypertension in service.   Service treatment records do not reflect readings indicating hypertension.   For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Service treatment records show that his blood pressure was recorded as 120/80 in October 1967; 136/64 in November 1967; 116/70 in May 1968; and 118/74 in May 1970.  No diagnosis or symptoms of hypertension were noted in the December 1970 separation examination and blood pressure was 112/78.  The Veteran himself denied having high blood pressure on the December 1968 dental medical history and again denied ever having high or low blood pressure in the February 1969 report of medical history.  Thus, the evidence of record demonstrates that the Veteran did not have chronic symptoms of hypertension in service.  

The Board further finds that symptoms of hypertension were not continuous since service separation.   He was provided a VA examination in April 2009.  The VA examiner reported that the Veteran has had hypertension for the last 15 years, and has been treated by his private physician.  By that account, the Veteran was not diagnosed with hypertension until approximately 1994, 24 years after his separation from service.  The examiner further opined that hypertension is not caused by exposure to Agent Orange.  

Where certain chronic diseases, including hypertension, become manifest to a degree of 10 percent within one year from the date of separation from service, such disease shall be considered to have been incurred or aggravated by such service, notwithstanding there is no evidence of that disease during service.  38 U.S.C.A. §§ 1101, 1112(a); 38 C.F.R. §§ 3.307. 3.309(a).  The weight of the evidence does not demonstrate that the Veteran was diagnosed with hypertension to a compensable degree within one year of separation from service.  Indeed, the Veteran has never alleged he was diagnosed within a year of his separation.  Furthermore, as noted, the evidence of record indicates that he was diagnosed with hypertension in 1994, approximately 24 years after his separation from service.  Thus, service connection is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The Board also notes that the Veteran served in Vietnam from April 1969 until April 1970.  However, hypertension is not one of the diseases listed at § 3.309(e) that are presumed to be caused by herbicide exposure.  See 38 C.F.R. § 3.309(e) Note 3 (specifically excluding hypertension from "ischemic heart disease").  The record does not otherwise indicate any link between the current hypertension and the Veteran's presumed exposure to herbicides.  As noted, the April 2009 VA examiner found no such link.  

The Veteran was granted service connection for diabetes mellitus type II, associated with herbicide exposure, in October 2013.  In accordance with the February 2014 Board remand, he was provided an April 2014 VA examination to assist in determining whether diabetes had caused or aggravated his hypertension.  The examiner noted the Veteran's history of diabetes, but stated that, a review of the Veteran's history and recent laboratory studies revealed no history of diabetic nephropathy and normal renal function.  The VA examiner concluded that, because there is no evidence of direct service connection, nor evidence of diabetic nephropathy, it is not at least as likely as not that the Veteran's hypertension is caused or aggravated by service-connected diabetes mellitus.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hypertension, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Hearing Loss and Tinnitus

The Veteran contends that he has hearing loss and tinnitus as a result of acoustic trauma during service, including from turbine engines, cannon fire, rifle fire, and pistol fire.  His DD 214 shows that he served in the Republic of Vietnam as a helicopter pilot.  

The Veteran's lay statements regarding acoustic trauma are competent and credible.  Resolving reasonable doubt in favor of the appellant, the Board finds that he was exposed to the reported acoustic trauma in service.  

An April 2009 VA audiology examination shows that the Veteran has a hearing loss disability for VA purposes, demonstrated by hearing acuity over 40 decibels in the 1000, 2000, 3000 and 4000 hertz thresholds bilaterally.  The VA examiner noted that hearing acuity was normal on the Veteran's entrance and separation examinations, and opined that hearing loss was not related to service.  

The Veteran was afforded an April 2014 VA audiology examination in accordance with the February 2014 remand instructions.  The VA examiner concluded that hearing loss was not caused by acoustic trauma in service.  The rationale was that audiology findings at separation from service were clinically normal, and the onset of current hearing loss was many years after service.  The April 2014 VA examiner remarked that the Veteran had no post-service history of occupational or recreational noise exposure.  

A February 2014 statement from the Veteran's private audiologist, Dr. J.A.C., opines that the Veteran's hearing loss is due to acoustic trauma in service.  Dr. J.A.C. explained that, while audiometric findings at entrance and separation were clinically normal, the separation findings demonstrated a 10dB threshold shift at 4000Hz.  She further stated that a 10dB shift is considered significant, and 4000Hz is the frequency most affected by noise exposure.  She concluded that, based on her knowledge of the Veteran's current condition, and her review of his military history, it is at least as likely as not that his hearing loss and tinnitus were caused by noise exposure during military service.

Resolving reasonable doubt in favor of the Veteran, the Board finds that bilateral hearing loss was caused by the conceded in-service acoustic trauma, and service connection is warranted.  

As to the Veteran's claim for tinnitus, the Board finds that the evidence is at least in equipoise on the question of whether currently diagnosed tinnitus is related to acoustic trauma during service.  

The April 2014 VA audiologist opined that tinnitus was not related to noise exposure in service, despite the Veteran's report that tinnitus had its onset in service.  The rationale was that no hearing loss or significant permanent hearing thresholds were documented to have occurred in service.  Dr. J.A.C.'s February 2014 statement opines that tinnitus had its onset in service and is related to noise exposure in service.  She further states that tinnitus may be caused by hearing loss, but may also be caused by the type of noise exposure experienced by the Veteran in service.  

A Veteran is competent to describe observable symptoms such as ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statement that his current tinnitus had its onset in service is competent and credible.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  


ORDER

Service connection for hypertension is denied.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


